 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor(s)
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10   In re:                                         )
                                                    )
11   MUZYEN M ABDULKADIR                            )   Chapter 13
                                                    )   Case No. 19-51216 MEH
12                                                  )
                                                    )   TRUSTEE’S OBJECTION TO
13                                                  )   CONFIRMATION WITH CERTIFICATE OF
                                                    )   SERVICE
14                                                  )
                                                    )   341 Meeting Date: JULY 29, 2019 @ 9:30 AM
15                                                  )   Initial Confirmation Hearing Date: AUGUST 16,
                                                    )   2019
16                                                  )   Initial Confirmation Hearing Time: 11:00 AM
                                                    )   Place: 280 S 1st Street #11 (#3020)
17                      Debtor(s)                   )           San Jose, CA 95113
                                                        Judge: M. Elaine Hammond
18
19
     Devin Derham-Burk, Trustee in the above matter, objects to the Confirmation of this Plan for the
20
     following reasons:
21
22
         1. Paragraph two of Additional Provisions Section 7.01 (For Sections 2.1 / 2.2 and 3.7 of
23
              the Plan) (sic) states in part: “The Debtor’s plan is a “conduit” plan with regard to the
24
              mortgage / lienholder (CAM XVI Trust) for the ongoing regular mortgage payments.
25
              Accordingly, the Chapter 13 Trustee shall make payments on these Class 3 claims until
26
              the sale of Property is complete.” Debtor lists Cam XVI Trust/265 Beegum Way, San
27
              Jose, CA 95123 under Section 3.07 of the Plan as a Class 1 creditor. Trustee requests
28
              Debtor amend the language in Paragraph two of Additional Provisions to state: “The


                                                                      Trustee’s Objection to Confirmation–19-51216 MEH

                                                        1
     Case: 19-51216        Doc# 26      Filed: 07/23/19     Entered: 07/23/19 16:20:31              Page 1 of 3
 1          Debtor’s plan is a “conduit” plan with regard to the mortgage / lienholder (CAM XVI
 2          Trust) for the ongoing regular mortgage payments. Accordingly, the Chapter 13 Trustee
 3          shall make payments on these Class 1 claims until the sale of Property is complete.”
 4
 5      2. The proposed Chapter 13 Plan contains Additional Provisions. Until these provisions are
 6          approved by the court, the Trustee is unable to recommend confirmation.
 7
 8      3. The Debtor has failed to comply with 11 U.S.C. §1325(a)(5). Toyota Motor Credit
 9          account #xxx9280 is listed on Schedule D filed on June 13, 2019 [docket #1] as Secured
10          for a 2013 Toyota Corolla Sedan however; the creditor has been omitted from the
11          Chapter 13 Plan.
12
13      4. Debtor has listed T-Mobile USA Inc account #xxx7380 on Schedule E/F with an
14          ‘unknown’ claim amount. In order for the Trustee to verify the Debtor is not in violation
15          of 11 U.S.C. §109(e), an Amended Schedule E/F must be filed to list a claim amount for
16          T-Mobile USA Inc account #xxx7380.
17
18      5. The Trustee is unable to determine if the plan is in compliance with 11 U.S.C.
19          §1325(a)(4). The Trustee has filed an Objection to Debtor’s Claim of Exemptions which
20          must be resolved prior to the Trustee recommending confirmation. If the objection to
21          exemption is not resolved within sixty (60) days, a hearing will be set pursuant to B.L.R.
22          9014-1(c)(1).
23
24   Dated: July 23, 2019                                /S/ Devin Derham-Burk
25                                                       ____________________________________
                                                         Chapter 13 Trustee
26
27
28


                                                                   Trustee’s Objection to Confirmation–19-51216 MEH

                                                     2
     Case: 19-51216      Doc# 26     Filed: 07/23/19     Entered: 07/23/19 16:20:31              Page 2 of 3
 1                             CERTIFICATE OF SERVICE BY MAIL
 2
 3          I declare that I am over the age of 18 years, not a party to the within cause; my business
 4   address is 983 University Ave. C-100, Los Gatos, California 95032. I served a copy of the within
 5   Trustee’s Objection to Confirmation by placing same in an envelope in the U.S. Mail at Los Gatos,
 6   California on July 23, 2019.
 7          Said envelopes were addressed as follows:
 8
 9       MUZYEN M ABDULKADIR                             FARSAD LAW OFFICES PC
             P O BOX 28865                               1625 THE ALAMEDA #525
10         SAN JOSE, CA 95159                               SAN JOSE, CA 95126
11
12
13                                               /S/_Erin Chew____________________
                                                 Office of Devin Derham-Burk, Trustee
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                  Trustee’s Objection to Confirmation–19-51216 MEH

                                                     3
     Case: 19-51216      Doc# 26     Filed: 07/23/19      Entered: 07/23/19 16:20:31            Page 3 of 3
